Order entered February 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01015-CR

                            MICHAEL D. WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F94-03570-TK

                                            ORDER
       The Court DENIES appellant’s February 1, 2013 second motion for oral argument. The

Court previously determined that the decisional process would not be significantly aided by oral

argument. See TEX. R. APP. P. 39.1(d). The appeal will be set for submission on the next

available no argument docket.

       We GRANT the State’s February 1, 2013 motion to extend time to file its brief. We

ORDER the State’s brief filed as of the date of this order.



                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE